NIX, Presiding Judge:
Georgia Mae Washington was charged by Information in the District Court of Oklahoma County with the crime of Robbery with Firearms. She was tried by a jury, found guilty, and her punishment assessed at Five Years in the penitentiary.
Her appeal was lodged in this Court on November 16, 1966, and counsel asked for an extension of time to brief until January 16, 1967. No brief was received during that time, and no further requests for extension of time. Therefore, on January 31, 1967, this cause was submitted summarily to be examined for fundamental error in accordance with Rules 6 and 9 of this Court. See, Ashby v. State, Old, Cr., 406 P.2d 1007; and Fryar v. State, Old. Cr., 385 P.2d 818.
We have carefully considered the record in this case and find the evidence sufficient to support the verdict of the jury. The question of alibi presented for the defendant was a question for the determination of the jury. They were in the best position to judge the testimony of all the witnesses, and to judge their credibility. The fact that they chose not to believe defendant, or her mother and other friends, and chose to believe the man who was robbed and the accomplice of defendant, was not error. The state put on sufficient rebuttal testimony to support their finding.
No fundamental error appears in the record. Therefore, the judgment and sentence of the trial court is affirmed.
BUSSEY and BRETT, JJ., concur.